DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10, 11, 14 & 17 have been examined in this application. This communication is a Final Rejection in response to the Amendment filed on January 21, 2021. Claims 12, 13, 15, 16, 18 & 21-26 stand canceled. Claims 1-9, 19 & 20 stand withdrawn.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10, 11, 14 & 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “introducing the downhole tool”; wherein “the downhole tool” lacks sufficient antecedent basis. For purposes of examination, the Office considers this limitation as –introducing the perforating gun-. Appropriate correction and/or clarification is required. Claims 11, 14 & 17 are also rejected for being dependent on Claim 10. 
Claim 11 recites “the degraded downhole tool”, which lacks sufficient antecedent basis. Further, Claim 11 recites “removing the degraded….component”. Parent Claim 10 recites “at least partially degrading the component”; which provides for one or more embodiment with complete degradation of the component. In the instance where the component completely degrades, it is unclear how the degraded component is then removed from the wellbore. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 17 recites “…wherein the downhole tool is selected from the group consisting of a wellbore isolation device, a perforating gun, or a well screen tool”; which is unclear in combination with parent Claim 10 which necessarily requires a perforating gun. Is the perforating gun the tool? Appropriate correction and/or clarification is required. The claim has been examined as best understood.  
Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. If the perforating gun is the tool, then Claim 17 fails to further limit Claim 10. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 11, 14 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kokel et al. (WO 2016/106134), in view of Fraser-Reid et al. (Non-Patent Literature).
With respect to Claim 10, Kokel discloses a method comprising: providing a perforating gun, wherein the perforating gun comprises a component comprising a cellulosic derivative, wherein the component is selected from the group as instantly claimed; and wherein the cellulosic derivative is capable of at least partially degrading in a wellbore environment, thereby at least partially degrading the component (Kokel: Page 3 [0027] through Page 6 [0004]; Page 10 [0018]; Page 13 [0027]); introducing the perforating gun into a wellbore; performing a perforating operation using the component of the perforating gun; and then at least partially degrading the component thereof in the wellbore (Kokel: Page 4 [0028]; Page 13 [0027] through Page 15 [0033]); wherein, as a non-limiting example, cellulosic fibers are considered a cellulose derivative derived from cellulosic sources as instantly described (See Evidence: Buschmann; US 2018/0023250; Section [0054]). 
The reference, however, fails to explicitly disclose the cellulosic derivative as derived from a cellulosic source limited to the structural constraints as instantly claimed. Fraser-Reid teaches chemistry of celluloses wherein it is taught that commercial cellulose sources of various origins are known to comprise a structure as instantly claimed; and also teaches celluloses of origins as described in the instant invention, which are considered to comprise a structure as instantly claimed (Fraser-Reid: Pages 1476 & 1477). Products of identical chemical composition cannot have mutually exclusive properties. A chemical and its properties are inseparable. Therefore, if a prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F.2d at 1255, 195 USPQ at 433, Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985), In re Ludtke, 441 F.2d 660,169 USPQ 563 (CCPA 1971 ), Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). 

With respect to Claim 11, the combined references of Kokel and Fraser-Reid teach the method as provided above with respect to Claim 10. Kokel further discloses “…further comprising removing the degraded downhole tool or component thereof from the wellbore” (Kokel: Page 14 [0030] through Page 15 [0031]; Figure 15). 
With respect to Claim 14, the combined references of Kokel and Fraser-Reid teach the method as provided above with respect to Claim 10. As set forth above, Fraser-Reid teaches chemistry of celluloses wherein it is taught that commercial cellulose sources of various origins are known to comprise a structure and molecular weight as instantly claimed; and also teaches celluloses of origins as described in the instant invention, which are considered to comprise a structure and molecular weight as instantly claimed (Fraser-Reid: Pages 1476 & 1477). Products of identical chemical composition cannot have mutually exclusive properties. A chemical and its properties are inseparable. Therefore, if a prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F.2d at 1255, 195 USPQ at 433, Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985), In re Ludtke, 441 F.2d 660,169 USPQ 563 (CCPA 1971 ), Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). 
With respect to Claim 17, the combined references of Kokel and Fraser-Reid teach the method as provided above with respect to Claim 10. Kokel further discloses wherein the downhole tool is selected from the group as instantly claimed (Kokel: Page 4 [0028]; Page 12 [0023] through Page 15 [0033]). 
Response to Arguments
Applicants' amendments regarding the claim objections and the 35 USC § 112 rejections are persuasive and, therefore, these objections and rejections have been withdrawn. 
Applicants’ arguments with respect to Claims 10, 11, 14 & 17 have been considered but are moot with respect to the new ground(s) of rejection.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANURADHA AHUJA/Primary Examiner, Art Unit 3674